UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended July 31, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-19608 ARI Network Services, Inc. (Name of small business issuer in its charter) WISCONSIN 39- 1388360 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 10850 West Park Place, Suite 1200, Milwaukee, Wisconsin53224 (Address of principal executive office) Issuer’s telephone number (414) 973-4300 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. YesoNoþ Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (S229.405 of this chapter)is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ As of January 31, 2010, the aggregate market value of the Common Stock held by non-affiliates (based on the closing price on the NASDAQ OTC bulletin board) was approximately $4.8 million. As of October 15, 2010, there were 7,785,585 shares of the registrant’s shares outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Definitive Proxy Statement, to be filed with the Securities and Exchange Commission no later than 120 days after July 31, 2010, for the 2010 Annual Meeting of Shareholders are incorporated by reference in Part III hereof. 2 ARI Network Services, Inc. FORM 10-K FOR THE FISCAL YEAR ENDED JULY 31, 2010 INDEX Page PART I Item 1 Description of the Business 4 Item 1a Risk Factors 9 Item 2 Description of Properties 13 Item 3 Legal Proceedings 13 Item 4 Removed and Reserved for Future Use 13 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 14 Item 6 Selected Financial Data 15 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operation 17 Item 8 Financial Statements and Supplementary Data 27 Item 9 Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 27 Item 9A Controls and Procedures 27 PART III Item 10 Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act. 28 Item 11 Executive Compensation 28 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 28 Item 13 Certain Relationships and Related Transactions 28 Item 14 Principal Accountant Fees and Services 28 PART IV Item 15 Exhibits 29 Signatures 31 Report of Independent Registered Public Accounting Firm 32 Consolidated Financial Statements 33 3 Index This Annual Report on Form 10-K, including “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” contains forward-looking statements regarding future events and our future results that are subject to the safe harbors created under the Securities Act of 1933 (the “Securities Act”) and the Securities Exchange Act of 1934 (the “Exchange Act”). All statements other than statements of historical facts are statements that could be deemed to be forward-looking statements. These statements are based on current expectations, estimates, forecasts, and projections about the markets in which we operate and the beliefs and assumptions of our management. Words such as “expects,” “anticipates,” “targets,” “goals,” “projects,” “intends,” “plans,” “believes,” “seeks,” “estimates,”“endeavors,” “strives,” “may,” variations of such words, and similar expressions are intended to identify such forward-looking statements. In addition, any statements that refer to projections of our future financial performance, our anticipated growth and trends in our businesses, and other characterizations of future events or circumstances are forward-looking statements. Readers are cautioned that these forward-looking statements are only predictions and are subject to risks, uncertainties, and assumptions that are difficult to predict, estimate, or verify, including those identified below, under “Item 1A. Risk Factors,” and elsewhere herein. Therefore, actual results may differ materially and adversely from those expressed in any forward-looking statements. We undertake no obligation to revise or update any forward-looking statements for any reason. PART I Item1. Description of the Business Overview ARI Network Services, Inc. (“ARI”) provides technology-enabled services that help dealers, distributors and manufacturers worldwide enhance revenue and reduce costs. We deliver our services to companies of all sizes across a dozen vertical markets, with a core emphasis on the outdoor power, power sports, marine, RV, and appliance sectors. Approximately 18,000 equipment dealers, 125 manufacturers, and 150 distributors worldwide leverage our technology to drive revenue, gain efficiencies and increase customer satisfaction.We also develop and offer electronic catalog content for approximately 125 leading equipment manufacturers. We were incorporated in Wisconsin in 1981, founded on the concept of delivering electronic catalog services to the agriculture industry. In 1996, we evolved our business to focus on delivering electronic parts and service catalogs to a broader range of vertical markets. Since then, we have expanded our service offerings to achieve our mission of being recognized as the leader in creating, marketing and supporting the best solutions that enhance revenue or reduce costs for our customers. Since 2005, we have steadily developed and acquired new technologies to build a core competency around delivering technology-enabled marketing and web-based solutions. Today, we offer a full suite of products, including lead generation and lead management services, website services, and electronic catalogs. Our principal executive office and headquarters is located in Milwaukee, Wisconsin.The office address is 10850 West Park Place, Suite 1200, Milwaukee, WI 53224, and our telephone number at that location is (414) 973-4300. Our principal website address is www.arinet.com. Our business segments are internally organized by geographic location of the operating facilities.We have segregated the Netherlands operation and the United States operations into separate reportable segments.Segment revenue for the Netherlands operation includes only revenue generated out of the Netherlands subsidiary and does not include rest of world revenue sold by the United States operation.We evaluate the performance of and allocate resources to each of the segments based on their operating results. Our Solution Our technology-enabled services allow customers in a service or distribution network to: (i) increase revenues by selling products online; (ii) efficiently market to their customers and prospects; (iii) manage and nurture customers and prospects; and (iv) conveniently reference parts, service bulletins and other technical information. Our combined portfolio of services helps the full equipment distribution and service channel – manufacturers, distributors, and dealers – to realize increased revenue, improved efficiency and greater customer satisfaction. Manufacturers and distributors implement our technology-enabled services and leverage our approximately 18,000 dealer relationships to better communicate with and service their dealer networks. Dealers rely on our technology-enabled services and our extensive network of manufacturer and distributor connections to access parts, service and warranty data, as well as important marketing materials. Dealers also rely on our website, lead management and other technology-enabled services to connect with their current and prospective customers, thereby fostering sales. Today, we realize revenue from three primary categories of technology-enabled services: (i) electronic catalogs for publishing, viewing and interacting with technical reference information about equipment; (ii) lead management services, designed to help dealers grow their businesses and increase profitability through efficient marketing of their products; and (iii) websites with eCommerce capabilities designed to generate sales through the sites and provide information to consumers in the dealers’ local areas. 4 Index Electronic Catalogs Our electronic catalog services enable manufacturers to quickly and easily publish and update parts and technical reference information pertaining to their products.Distributors and dealers can in turn view and interact with this information to support the sales and service of equipment. As of July 31, 2010 our electronic catalog services portfolio encompassed three core services: PartSmart®, PartSmart Web™ and PartStream™.We derived 58.0% of our revenues from subscriptions to, and support for, our electronic catalog services in fiscal 2010. PartSmart®, our CD-based electronic parts catalog, is used by approximately 18,000 dealers worldwide in the outdoor power, power sports, marine and agriculture industries to increase productivity by reducing parts lookup time by more than 50%.PartSmart® integrates with more than 85 of the leading dealer business management systems.We also provide a version of our PartSmart® product to the appliance industry, known as PartSmart® IPL. PartSmart Web™ is used by distributors and manufacturers to provide their dealers with access to parts and pricing information via the Internet. PartStream™ is a modular, consumer-focused illustrated parts lookup application that integrates with existing website platforms and shopping carts and allows consumers to quickly identify the desired part, add the part to their electronic shopping cart and check out.It leverages ARI’s parts content, delivering it to PartStream users on demand from ARI servers. Lead Management Services Our award-winning lead management services are provided through Footsteps™.Footsteps™ helps dealers follow-up on incoming leads more quickly and professionally. The product is used as a complete database of customers and prospects, and manages the dealer to customer relationship from generating email campaigns and automated responses, to providing sales teams with a daily follow-up calendar and reminder notices.Footsteps™ accounted for approximately 4.5% of our revenues in fiscal 2010. Website Solutions Our website solutions include WebSiteSmart Pro®, eXceleratePro™ and eXceleratePro™ 2, and LeadStorm™, which are used by more than 1000 dealers in the outdoor power, power sports, marine and RV industries to connect with customers and increase revenues 24 hours a day, 7 days a week.eXceleratePro™ and eXceleratePro™ 2 provide dealers and manufacturers in the marine and RV industries with a compelling, informative website that is easy to maintain to engage prospects and generate leads and, ultimately, increase dealership traffic, sales and profits.eXceleratePro™ Mobile allows customers’ websites to be fully functional on smart mobile phones.LeadStorm™ is used by marine and RV dealers to showcase their inventory 24 hours a day, 7 days a week with customizable website designs.Website services accounted for 24.7% of revenues in fiscal 2010. Other Services In addition to electronic catalog, lead management and website services, we also offer a suite of complementary technology-enabled services.These services include: SearchEngineSmart™, which provides dealer and distributor customers the opportunity for paid advertising on all major search engines so that potential consumers will be directed to the dealers’ websites; professional services for the customization of software and website solutions; website hosting; and document transfer and communication services to customers in the manufactured equipment and agricultural inputs industries.On a combined basis, these other services accounted for 12.8% of fiscal 2010 revenues. Our Strategy Our mission is to be recognized in each market we serve as the leader in creating, marketing and supporting solutions that enhance revenue and reduce costs for our customers. To do this, our technology-enabled services create connections between manufacturers, distributors, dealers and their end-customers. Key elements of our strategy include: Deepening relationships with our existing customer base to foster organic growth We believe there is a significant opportunity to leverage our relationships with existing customers. We believe that our catalog services are highly penetrated in the outdoor power, power sports (including motorcycles), marine, and appliances vertical markets, both in terms of dealers and catalog titles. As dealers continue to realize the benefits of our services, and the ease of doing business with us, we believe we can leverage our presence and these relationships to sell additional services, including websites and lead management services, to these customers. We will also continually seek opportunities to develop and deploy new technology-enabled services that enable our customer to be more successful. 5 Index Continually enhancing our core services to foster new sales and subscription renewals To maintain and enhance the current base of business and to continue to cross-sell and renew service subscriptions for our newer lead management, website, and other technology-enabled services, we target a renewal rate of approximately 90% on existing dealer electronic catalog subscriptions. To facilitate this renewal rate, we designed our services to easily accommodate new features and functions. While we historically have maintained high renewal rates, this fiscal year we saw increased turnover in our client base (commonly referred to as “churn”). We believe that this “churn” reflects poor overall economic conditions and specifically: i) attrition in the dealer body (dealers going out of business); and ii) customers electing to delay renewing or deciding to not renew their subscriptions in an effort to minimize their cost structure.While we cannot control the number of customers going out of business, we are focusing on giving customers even greater value for their money by including an even more robust set of functions and features in our products. As an example, this fiscal year we made a decision to subscribe to the methodologies prescribed by agile software development, and have realigned our internal teams accordingly to enable us to follow an iterative, quick (one to four week), product development process. With more frequent, market-driven, service upgrades, we believe that customers will continue to purchase additional subscriptions, renew their existing subscriptions and upgrades to new releases. Refining our organization and processes to drive innovation and efficiency It is critical that we achieve economies of scale and continue to refine our organization and processes to support not only efficiency, but innovation. Specific to this area, and in addition to the implementation of agile software development processes, we made significant upgrades to our publishing and implementation capabilities.Entering into fiscal 2011 we implemented a revised corporate incentive compensation structure, which aligns the compensation paid throughout the entire organization to the Company’s strategic and financial objectives. Sales, Marketing and Customer Support We organize our sales and marketing programs by product and by geographic regions, including North America and Europe. Direct Sales We sell subscriptions to our services primarily through our direct sales force, which is composed of inside sales, consisting of personnel who sell to dealers primarily by phone, and field sales personnel, who focus their efforts on manufacturers and distributors.Our sales teams are supported by marketing personnel who help to identify leads and execute the organization’s marketing strategy. Marketing Our marketing strategy is to continue to elevate and communicate our brand and service offerings, and generate demand. We use a variety of marketing programs to target and build relationships with our prospective and current customers and partners.Our primary marketing activities include: ● participation in dealer meetings, trade shows and industry events to create awareness, build our lead database and develop relationships; ● search engine marketing and online and print direct marketing to generate awareness and action; ● ongoing website development to educate prospects and provide product information, testimonials, live demonstrations and marketing collateral; ● email and phone campaigns used to capture leads; ● use of customer testimonials; and ● sales tool kits and field marketing training to enable our sales organization to more effectively develop leads and close transactions. Customer Service and Support Customer support is essential to retaining and growing our customer base.We maintain customer support operations in each of the Company’s four locations.Our support representatives are available via telephone or email, and respond to general customer inquiries. International Sales We sell direct into international markets through our Netherlands-based European operation.We also generate international sales indirectly through sales of our services to North American customers with international operations.We expect international markets to provide increased opportunities for our services in the future. Our strategy is to adapt our success in the U.S. electronic catalog services market to our European-based customers through a combination of direct and indirect business relationships with dealers and manufacturers. We believe this will position us for growth, by leveraging what we do well while being responsive to the local operating requirements within the various European countries. 6 Index Competition The markets for our electronic catalog, lead management and website services are competitive, rapidly evolving, and subject to changing technology, shifting customer needs and frequent introduction of new products and services. While the competitive environment is formidable, we benefit from our focus on core vertical markets and our relationships within and expert knowledge of those markets. Our principal competitive advantages include: ● our direct relationships with approximately 18,000 dealers, 125 manufacturers and 150 distributors; ● our company stability, offering more than 25 years of servicing the equipment industry; ● our core, established electronic catalog service line, which enables multi-line dealers to easily access catalogs from one single software platform; ● the breadth and depth of our published data; ● the eCommerce capabilities of our technology-enabled services; and ● our relationships with more than 85 dealer business management system providers. We believe that our competitive advantages will enable us to compete effectively and sustainably in our core markets. Competition for our products and services varies by product and by vertical market. No single competitor today competes with us on every product and service in each of our industry verticals. In electronic catalogs, we compete primarily with Snap-on Business Solutions (“Snap-on”). Snap-on designs and delivers electronic parts catalogs, accessory sales tools, and manufacturer network development services, primarily to the automotive, power sports, outdoor power, construction, agriculture and mining markets. In addition, there are a variety of smaller companies focused on one or two specific industries. In lead management, websites and eCommerce, our two most direct competitors are PowerSports Network, owned by Dominion Enterprises, and 50 Below. Competition for our website development services also comes from in-house information technology groups that may prefer to build their own web-based proprietary systems, rather than use our common industry solutions. There are also large, general market eCommerce companies, such as IBM, which offer products and services that could address some of our customers’ needs. These general eCommerce companies do not typically compete with us directly, but they could decide to do so in the future. Given the current pace of technological change, it is possible that unidentified competitors could emerge, existing competitors could merge and/or obtain additional capital, thereby making them more formidable, or new technologies could come on-stream and potentially threaten our position. Intellectual Property We rely on various intellectual property laws in the United States and other jurisdictions as well as confidentiality procedures and contractual provisions to protect our proprietary technology and our brand. We also enter into confidentiality and proprietary rights agreements with our employees, consultants and other third parties and control access to software, documentation and other proprietary information.We have two registered trademarks in the U.S. and elsewhere: PartSmart and WebsiteSmart Pro.We also use numerous unregistered trademarks. Employees As of July 31, 2010, we had approximately 147 employees.Of these, 54 are involved in customer operations and support, 41 are in sales and marketing, 28 are engaged in maintaining or developing software and providing software customization services and 24 are involved in general and administration functions.None of these employees is represented by a union. Fiscal Year ARI’s fiscal year ends on July 31st.Any references throughout this document to fiscal 2010 or fiscal 2009 refer to the fiscal years ended July 31, 2010 and 2009, respectively.Also note that the reference to the word “fiscal” has been removed from all tables throughout this document. 7 Index Executive Officers of the Registrant The table below sets forth the names of ARI’s executive officers as of October 15, 2010.The officers serve at the discretion of the Board of Directors. Name Age Capacity Served Roy W. Olivier 51 President, Chief Executive Officer and Director Brian E. Dearing 55 Chairman of the Board, Chief Corporate Development and Strategy Officer, Interim Chief Financial Officer, Treasurer and Secretary Michael T. Tenpas 42 Vice President of Global Sales and Marketing Roy W. Olivier Mr. Olivier was appointed President and Chief Executive Officer of the Company in May 2008, after having served in the capacity of Vice President of Global Sales and Marketing of the Company since September 2006.Prior to joining ARI in 2006, Mr. Olivier was a consultant to start-up, small and medium-sized businesses.Until December 2001, he was Vice President, Sales & Marketing for ProQuest Media Solutions, a business he founded in 1993 and sold to ProQuest in 2000. Prior to that, Mr. Olivier held various sales and marketing executive and managerial positions with companies in the telecommunications and computer industries, including Multicom Publishing, Inc., BusinessLand and PacTel. Brian E. Dearing Mr. Dearing is the Chairman of the Board, Chief Corporate Development and Strategy Officer, Interim Chief Financial Officer, Treasurer and Corporate Secretary of the Company.He has been a director of ARI since 1995 and was elected Chairman of the Board of Directors in 1997.Mr. Dearing served as the Company’s President and Chief Executive Officer from 1995 until May 2008.Prior to joining ARI in 1995, Mr. Dearing held a series of executive positions within the U.S. and Europe in the eCommerce business of Sterling Software, Inc.Prior to joining Sterling in 1990, Mr. Dearing held a number of marketing management positions in the EDI business of General Electric Information Services.Mr. Dearing holds a Masters Degree in Industrial Administration from Krannert School of Management at Purdue University and a Bachelor of Arts degree in Political Science from Union College. Michael T. Tenpas Mr. Tenpas joined ARI as Vice President of Global Sales and Marketing in July 2008.For the twelve years prior to joining ARI, Mr. Tenpas worked for Norlight Telecommunications, Inc. in Brookfield, Wisconsin, starting as a senior account executive in 1996, and then serving in a number of other sales roles, culminating in his promotion to Executive Vice President and General Manager of Norlight Data Centers, Inc. Mr. Tenpas earned a Bachelor of Science degree in Business Management from the University of Phoenix. Available Information You can obtain copies of our 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and other filings with the SEC, and all amendments to these filings, free of charge from our website at www.arinet.com as soon as reasonably practical following our filing of any of these reports with the SEC. You can also obtain copies free of charge by contacting us at our office address listed above. 8 Index Item1A. Risk Factors The risks and uncertainties described below are not the only ones facing us. Other events that we do not currently anticipate or that we currently deem immaterial also may affect our results of operations and financial condition. Continued unfavorable economic conditions or reduced investments in technology-enabled services spending may harm our business. Our business depends on the overall demand for technology services spending, and on the economic health and general willingness of our current and prospective customers to make capital commitments. If the conditions in the U.S. and global economic environment remain uncertain or continue to be volatile, or if they deteriorate further, our business, operating results and financial condition may be adversely affected. Our customers sell capital goods, which is highly dependent on the disposable income of end consumers.Continued weak or volatile economic conditions, or a reduction in consumer spending may weaken our customers’ demand for electronic catalogs, websites, lead management or other technology-enabled services, or general information technology spending, which would likely harm our business and operating results in a number of ways, including longer sales cycles, potential lower prices for our services, reduced sales, and reduced subscription renewal rates. We may become liable to our customers and lose customers if we have defects or disruptions in our service or if we provide poor service. Because we deliver some of our technology as a service, errors or defects in the software applications underlying our service, or a failure of our hosting infrastructure, may make our services, in particular our eCommerce services, unavailable to our customers. Since our customers use our eCommerce services to facilitate their sales, any errors, defects, disruptions in service or other performance problems with our services, whether in connection with the day-to-day operation of our services, upgrades or otherwise, could damage our customers’ businesses. Despite the implementation of security measures, the core of our network infrastructure is vulnerable to unauthorized access, computer viruses, equipment failure and other disruptive problems, including the following: ● we and our users may experience interruptions in service as a result of the accidental or intentional actions of Internet users, current and former employees or others; ● unauthorized access may jeopardize the security of confidential information stored in our computer systems and our customers’ computer systems, which may result in liability to our customers and also may deter potential customers; ● we may face liability for transmitting viruses to third parties that damage or impair their access to computer networks, programs, data or information; ● there may be a systemic failure of Internet communications, leading to claims associated with the general unavailability of some of our products; or ● eliminating computer viruses and alleviating other security or technical problems may require interruptions, delays or cessation of service to our customers. If we have any errors, defects, disruptions in service or other performance problems with our services, customers could elect not to renew, or delay or withhold payment to us, we could lose future sales or customers may make claims against us, which could result in an increase in our provision for doubtful accounts, an increase in collection cycles for accounts receivable or litigation costs. Our core markets and verticals are competitive, and if we do not compete effectively, our operating results may be harmed. The markets for electronic catalog, websites, lead management and other technology-enabled services targeted at the equipment industry are competitive, and the eCommerce area, specifically, is rapidly changing with relatively low barriers to entry. With the introduction of new technologies and market entrants, we expect competition to remain intense. In addition, increased competition generally could result in reduced sales, reduced margin or the failure of our services to achieve or maintain more widespread market acceptance. Competition in our market is based principally upon service breadth and functionality; service performance, security and reliability; ability to tailor and customize services for a specific company, vertical market or industry; ease of use of the service; speed and ease of deployment, integration and configuration; total cost of ownership, including price and implementation and support costs; professional services implementation; strength of customer relationships; and financial resources of the vendor. To compete effectively, we also must be able to more frequently update our services to meet market demand. Our principal competitors include Snap-on Business Solutions, 50 Below and Powersports Network. Some of our actual and potential competitors enjoy competitive advantages over us, such as greater name recognition within our target vertical markets, larger marketing budgets, as well as substantially greater financial, technical and other resources. If we are not able to compete effectively, our operating results will be harmed. 9 Index Our operating results may fluctuate from quarter to quarter. Because we recognize subscription revenue over the term of the applicable agreement, the lack of subscription renewals or new service agreements may not be reflected immediately in our operating results. The majority of our revenue in any given period is attributable to service agreements entered into during previous periods. A decline in new or renewed service agreements in any one period will not be fully reflected in our revenue in that period but will harm our revenue in future periods. As a result, the effect of significant downturns in sales and market acceptance of our services in a particular period may not be fully reflected in our operating results until future periods. Our subscription model also makes it difficult for us to rapidly increase our revenue through additional sales in any period, because revenue from new customers must be recognized over the applicable subscription term. We expect that a portion of our revenue in the future will be derived from non-recurring fee income, which consists primarily of revenues from professional services such as software customization and training, software sales and one-time network installation fees.The timing of receipt of this revenue is dependent upon several factors that we cannot predict.These factors include: ● the time required to close large license fee and development agreements (these agreements can be delayed due to customer requirements and decision-making processes); ● the seasonality of certain sectors of the equipment industry in which we operate; ● delays in the introduction of new products or services and their acceptance by customers; and ● delays in delivering customized software to our customers. Our costs are not entirely predictable and may vary from quarter-to-quarter due to acquisitions or non-recurring expenditures.Cash flows may also vary from quarter to quarter, depending on the timing of disbursements and customer payments, which exhibit considerable seasonality. We believe that period-to-period comparisons of our results of operations will not necessarily be meaningful and should not be relied upon as indicative of our future performance. Changes in financial accounting standards or practices may cause adverse, unexpected financial reporting fluctuations and harm our operating results. A change in accounting standards or practices could harm our operating results and may even affect our reporting of transactions completed before the change is effective. New accounting pronouncements and varying interpretations of accounting pronouncements have occurred and may occur in the future. Changes to existing rules or the questioning of current practices may harm our operating results or the way we conduct our business and may increase our compliance costs. Our business could suffer if we are unable to protect our intellectual property rights or are liable for infringing the intellectual property rights of others. We regard our trademarks, proprietary technology and similar intellectual property as critical to our success, and we rely upon trademark law, trade secret protection, and confidentiality and license agreements with our employees, strategic partners, and others to protect our proprietary rights, which can have only limited effectiveness. The development of the Internet has also increased the ease with which third parties can distribute our intellectual property without our authorization. We intend to pursue the registration of our material trademarks as necessary. We may not be entitled to the benefits of any such registration for an extended period due to the cost and delay in effecting such registration. In addition, effective protection may not be available in every country in which our products are available. Further, we may be subject to claims in the ordinary course of our business, including claims of alleged infringement of the trademarks, copyrights and other intellectual property rights of third parties by us and our licensees. Other parties may assert claims of infringement of intellectual property or other proprietary rights against us. These claims, even if without merit, could require us to expend significant financial and managerial resources. Furthermore, if claims like this were successful, we might be required to change our trademarks, alter our content or pay financial damages, any of which could substantially increase our operating expenses. We also may be required to obtain licenses from others to refine, develop, market and deliver new services. We may be unable to obtain any needed license on commercially reasonable terms or at all, and rights granted under any licenses may not be valid and enforceable. In the future we could be subject to legal proceedings and claims from time to time in the ordinary course of our business, including claims of alleged infringement of trademarks and other intellectual property rights of third parties by us and our licensees. Any such claims could have a material adverse effect on our business, financial condition and operating results. 10 Index We are dependent on our management and employees. We are dependent on the services of our executive officers and other key employees. There can be no assurance, however, that we can obtain executives of comparable expertise and commitment in the event of death or voluntary departure of one of our executive offers or other key employees, or that our business would not suffer material adverse effects as the result of the death or voluntary departure.Further, the loss of the services of any one or more of these employees could have an adverse effect on our business. In addition, we will also need to attract and retain other highly skilled technical and managerial personnel for whom competition is intense. If we are unable to do so, our business, results of operations and financial condition could be materially adversely affected. Our common stock has a very limited trading market. Our common stock is traded on the over-the-counter Bulletin Board LLC electronic quotation service, an inter-dealer quotation system that provides significantly less liquidity than the NASDAQ stock market or any other national securities exchange. In addition, trading in our common stock has historically been extremely limited. Because of the thinness of the market for our stock, the price of our common stock may be subject to manipulation.This limited trading may adversely affect the liquidity of our common stock, not only in terms of the number of shares that can be bought and sold at a given price, but also through delays in the timing of transactions and reduction in security analysts’ and the media’s coverage of us. As a result, there could be a larger spread between the bid and the ask prices of our common stock and you may not be able to sell shares of our common stock when or at prices you desire. Our shareholder rights plan may permit our board to block a takeover attempt and adversely affect the value of our common stock. Our board of directors adopted a shareholder rights plan and declared a dividend of an associated right, which together are expected to have the effect of deterring any takeover of the Company that is not preceded by board approval of the proposed transaction.The existence of such shareholder rights plan may deter potential tender offers for our common stock or other acquisition offers and may have the effect of delaying or preventing a change of control. We may not be able to identify, acquire and successfully integrate acquisitions. A key component of our growth strategy has been and will continue to be acquisitions and other business development opportunities that solidify or accelerate our market position in our core offerings and vertical markets.The successful implementation of this strategy depends upon our ability to identify suitable acquisition candidates, acquire such businesses on acceptable terms, finance the acquisition and integrate their operations successfully into ARI. There can be no assurance that such candidates will be available or, if such candidates are available, that the price will be attractive or that we will be able to identify, acquire, finance or integrate such businesses successfully. In addition, in pursuing such acquisition opportunities, we may compete with other entities with similar growth strategies; these competitors may be larger and have greater financial and other resources than ARI. Competition for these acquisition targets could also result in increased prices of acquisition targets and/or a diminished pool of companies available for acquisition. The successful integration of these acquisitions also may involve a number of additional risks, including: (i) the inability to retain the clients of the acquired business; (ii) the lingering effects of poor client relations or service performance by the acquired business, which also may taint our existing business; (iii) the inability to retain the desirable management, key personnel and other employees of the acquired business; (iv) the inability to fully realize the desired efficiencies and economies of scale; (v) the inability to establish, implement or police ARI’s existing standards, controls, procedures and policies on the acquired business; (vi) diversion of management attention; and (vii) exposure to client, employee and other legal claims for activities of the acquired business prior to acquisition. In addition, any acquired business could perform significantly worse than expected. The inability to identify, acquire, finance and successfully integrate acquisitions could have a material adverse effect on ARI or its estimated or desired business, income, growth or other condition and results. Future acquisitions may result in dilution to existing shareholders. The timing, size and success of acquisition efforts and any associated capital commitments cannot be readily predicted. Future acquisitions may be financed by issuing shares of common stock, cash, or a combination thereof.To the extent our common stock is used for all or a portion of the consideration to be paid for future acquisitions, dilution may be experienced by existing stockholders. 11 Index We face risks with our international strategy. Our business strategy includes increasing our presence in the non-U.S. equipment markets.This strategy presents a number of special risks, including: ● managing more geographically diverse operations; ● dealing with currency fluctuations; ● the increased costs of operation; ● only having a small number of employees in these markets; ● our dependence on value-added resellers and contractors to sell and service our products; ● a much smaller and more concentrated current customer base; and ● the assumption that U.S. international policy will remain favorable towards the countries in which we sell our products and services. Our historical losses have resulted in our weak balance sheet. While we have been profitable in recent years, we have experienced net losses in numerous fiscal years since our organization in 1981, resulting in an accumulated deficit of $92.0 million at July31, 2010.We may not be able to maintain profitability or increase profitability in the future.As a result of our historical losses, our financial position has been weakened, and our ability to finance our growth is constrained. We will require a significant amount of cash to service our indebtedness.Our ability to generate cash depends on certain factors beyond our control. Our ability to make principal and interest payments on our indebtedness and to fund planned capital expenditures and product development efforts will depend on our ability to generate cash in the future. Our future operating performance and financial results will be subject, in part, to factors beyond our control, including dealer bankruptcies in the vertical markets we serve, and general economic, financial and business conditions. We cannot assure that our business will generate sufficient cash flow from operations or that future financing facilities will be available to us in an amount sufficient to enable us to pay our indebtedness or to fund our other liquidity needs. If we are unable to generate sufficient cash flow to service our debt, we may be required to: ● refinance all or a portion of our debt or obtain additional financing, neither of which can be assured; ● sell some of our assets or operations; ● reduce or delay capital expenditures, research and development efforts and acquisitions; or ● revise or delay our strategic plans. If we are required to take any of these actions, it could have a material adverse effect on our business, financial condition and results of operations. In addition, we cannot assure that we would be able to take any of these actions, that these actions would enable us to continue to satisfy our capital requirements or that these actions would be permitted under the terms of the our various debt instruments. 12 Index Item2. Description of Properties The table below summarizes ARI’s current facilities.Management believes that the Company’s current facilities are suitable and sufficient to support present operations. Description of Use Location Square Footage Lease Expiration Operating Segment Corporate headquarters Milwaukee, WI July 2021 North America Product development and professional services team Cypress, CA August 2011 North America Marine and RV sales and support Virginia Beach, VA April 2011 North America Vacant space (1) Colorado Springs, CO March 2011 North America European sales and support Leiden, The Netherlands 200 m 2 April 2015 Netherlands (1) All future rents have been fully accrued as of July 31, 2010. Item 3. Legal Proceedings None. Item 4. [Removed and Reserved for Future Use] 13 Index PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities ARI’s common stock is currently quoted on the NASDAQ over the counter bulletin board (“OTCBB”) under the symbol ARIS.The following table sets forth the high and low sales price for the periods indicated.OTCBB quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily reflect actual transactions. Fiscal Quarter Ended: High Low 10/31/2008 $ $ 1/31/2009 $ $ 4/30/2009 $ $ 7/31/2009 $ $ 10/31/2009 $ $ 1/31/2010 $ $ 4/30/2010 $ $ 7/31/2010 $ $ As of October 15, 2010, there were approximately 897 holders of record of ARI common stock.We have not paid cash dividends to date and have no current intention to pay cash dividends. During fiscal 2010, the Company did not repurchase any of its equity securities. On April 27, 2009, the Company acquired substantially all of the assets of Channel Blade Technologies (“Channel Blade”).Pursuant to the terms of the Asset Purchase Agreement, the Company issued 615,385 shares of common stock as a portion of the consideration paid. The Company believes that this transaction was exempt from registration requirements pursuant to Section 4(2) of the Securities Act, as amended.The recipient of the shares of our common stock in this transaction represented its intention to acquire the shares for investment purposes only and not with a view towards distribution, and appropriate legends were affixed to the share certificates. 14 Index Item6. Selected Financial Data The following tables set forth certain financial information with respect to the Company for each of the previous five fiscal years, which includes information derived from ARI’s audited financial statements and notes thereto for fiscal 2010 and fiscal 2009.The reports, thereon, of Wipfli LLP are included elsewhere in this report. The selected financial data should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operation” and the aforementioned Financial Statements and Notes.All amounts are in thousands, except per share data. Statement of Income Data Net revenue $ Gross profit Gross margin 79.7 % 80.6 % 83.0 % 82.4 % 85.7 % Net operating expenses Operating income Other expense (630 ) (221 ) (28 ) (60 ) (59 ) Income (loss) from continuing operations before provision for income taxes (125 ) Income tax benefit (expense) (123 ) (4 ) Income from continuing operations Discontinued operations (392 ) (341 ) - - - Net income $ Earnings per share: Income from continuing operations: Basic $ Diluted $ Net income: Basic $ Diluted $ Other Financial Data Amortization of capitalized software products $ Depreciation and amortization Capital expenditures Software development costs 15 Index Balance Sheet Data As of July 31st: Cash and cash equivalents $ Working capital deficit ) Net capitalized software product costs Total assets Current portion of debt and lease obligations Long term debt and lease obligations Total shareholders’ equity (deficit) ) Cash Flow Data Net cash provided by (used for): Operating activities $ Investing activities ) Financing activities ) Pro Forma Operating Results The following table compares fiscal 2010’s summary results of operations to the fiscal 2009 unaudited pro forma results of operations, which assumes the Channel Blade acquisition occurred at the beginning of fiscal 2009.Refer to Note 5 of the consolidated financial statements for further discussion. (Unaudited) Pro Forma Net revenues $ $ Operating income 76 Loss from continuing operations before provision for income taxes ) ) 16 Index Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operation The following discussion of our results of operations and financial condition should be read together with our audited consolidated financial statements for fiscal 2010 and fiscal 2009, including the notes thereto, which appear elsewhere in this Annual Report on Form 10-K.This discussion contains forward-looking statements, which as previously identified are subject to the safe harbors created under the Securities Act and Exchange Act. Overview ARI was presented with many challenges during the past year.Through addressing these challenges, management continued to develop a much deeper understanding of the key drivers within our markets as well as our customers’ perceptions of value. Despite these challenges, we continued to grow revenues and remain profitable, and we believe we have implemented the right strategy for continued growth and improved profitability into the future.Throughout this analysis, we will discuss these challenges and their impact on fiscal 2010’s results of operations, what we learned from these challenges, our plans to address each of them, and our future expectations resulting from our strategy. One of the challenges over the past year was the integration of our April 2009 acquisition of Channel Blade.As we anticipated, a lot of time, energy, and management attention were given to the integration throughout the year, which reduced the amount of time available for other priorities.Although much of the integration efforts are behind us, our efforts related to the integration of the combined technology infrastructure, which includes the move to one common software platform, will continue into fiscal 2011 and will drive additional cost savings going forward. During the latter half of fiscal 2010 we began to experience an increase in the rate of customer attrition (known throughout the industry as “churn”), which management attributes to several critical factors, both within and outside of our control.During the year we undertook a study to better understand the reasons for the churn and discovered that a significant portion of the churn was driven by dealer and manufacturer closures and bankruptcies, which are the combined result of the current state of the economy and the nature of the vertical markets we serve.Unfortunately, these factors are outside our span of control.We also discovered reasons ancillary to the current economic conditions that have caused our customers to delay or not renew their subscriptions. Management believes that we can control the amount of churn related to these factors by reinforcing our value proposition to our customers and by further increasing that value proposition through the release of product upgrades and new services.Management has made increasing this value proposition a high priority for fiscal 2011.In an effort to better help ARI focus on these issues, we undertook a workforce reduction and business improvement initiative in our fiscal fourth quarter, which will be discussed in further detail below. ARI produced net income of $777,000 in fiscal 2010, compared to $424,000 in fiscal 2009.The increase in earnings was the result of income tax benefits recognized due to a change in estimate of our deferred tax asset valuation allowance.These tax benefits were offset by losses from ARI F&I Services LLC (“AFIS”), which was sold in July 2010 and has been classified as a discontinued operation, an increase in interest expense, as well as certain restructuring charges incurred in the fiscal fourth quarter.Each of these items will be discussed separately later in this section.We incurred a loss from continuing operations before tax of $125,000 in fiscal 2010, compared to fiscal 2009 income before tax of $888,000.This decline was driven by an increase in interest expense, an increase in depreciation and amortization, as well as the restructuring charges incurred in the fourth quarter. When compared to fiscal 2009’s pro forma results of operations, which assumes that the acquisition of Channel Blade occurred August 1, 2008, the Company’s operating income increased from $76,000 in fiscal 2009 to $505,000 in fiscal 2010, and income from continuing operations before provision for income taxes improved from a loss of $670,000 in fiscal 2009 to a loss of $125,000 in fiscal 2010.Management attributes this improvement to the progress made integrating the acquisition.Further integration still remains, particularly with respect to the combined technology infrastructure, and management expects further synergies to result from these efforts. Net operating expenses increased to $16,626,000 in fiscal 2010 from $13,051,000 in fiscal 2009.This increase is due to the addition of Channel Blade’s operations, including the amortization of intangible assets recorded as part of the accounting for the purchase, as well as restructuring costs of $437,000 incurred in the fiscal fourth quarter.When compared to fiscal 2009’s pro forma results of operations, operating expenses declined by $212,000; excluding restructuring charges incurred in the fourth quarter, this decline would have been more significant.Cost control has been an area of increased focus for management over the past fiscal year in light of the challenges we have faced, including the increased in customer churn. In July 2010 the Company undertook a workforce reduction and business improvement initiative, which included the divestiture of AFIS, the write off of certain assets related to non-core operations, and a headcount reduction.The Company incurred restructuring charges of $437,000 related to this initiative.The results of operations of AFIS were reclassified as a discontinued operation in the Company’s consolidated financial statements.Also in July 2010, we recognized a significant tax benefit resulting from an increase in our estimate of the future realizability of net operating loss carryforwards.Refer to Note 11 of the consolidated financial statement for further discussion. 17 Index At July 31, 2010, we had cash balances of $938,000, versus $650,000 at July 31, 2009.This increase in cash was primarily the result of additional borrowing on the Company’s line of credit in order to help fund our investments in software development and publishing.Due to the nature of our business, the Company typically maintains a working capital deficit.A large percentage of our subscription based revenues is paid in advance, resulting in the recognition of a deferred revenue liability.The Company anticipates continued sufficient cash flow from operations to execute our plans. Net Revenues and Gross Margins The table below summarizes the Company’s net revenues, gross profit and gross margin by major product category for fiscal 2010 and fiscal 2009. Percent Change Catalog Revenue $ $ % Cost of revenue -7.2 % Gross profit % Gross margin percentage % % Website Revenue % Cost of revenue % Gross profit % Gross margin percentage % % Lead management Revenue 64 n/m Cost of revenue 1 n/m Gross profit 63 n/m Gross margin percentage % % Other Revenue % Cost of revenue % Gross profit -20.4 % Gross margin percentage % % Total Revenue % Cost of revenue % Gross profit $ $ % Gross margin percentage % % Summary We continued our trend of increasing revenues in fiscal 2010.Revenues for the year were $21,484,000, an increase of 22.3% over fiscal 2009 revenues of $17,560,000.Since 2006, the Company’s revenues have grown at a compounded annual growth rate of 11.3%.The increase in fiscal 2010 revenues primarily resulted from two factors: (i) the realization of a full year of revenues from the April 2009 acquisition of Channel Blade; and (ii) revenues from our SearchEngineSmartTM (“SES”) product, which was introduced in fiscal 2009. When compared to fiscal 2009’s pro forma results of operations, which for comparability purposes assumes the Channel Blade acquisition occurred at the beginning of fiscal 2009, revenues in fiscal 2010 grew approximately $486,000, or 2.3%.Of this increase, $338,000 resulted from an increase in revenues recognized from the amortization of a deferred revenue liability recorded at the time of the acquisition.We recognized revenues of approximately $800,000 in fiscal 2010 from the amortization of the liability, versus $462,000 in fiscal 2009.As of July 31, 2010, substantially all of the deferred revenue liability has been amortized.With the exception of the amortization of the deferred revenue liability, pro forma revenues remained essentially flat year over year.It is important to note, however, that year over year organic growth for non-acquired products was 7.8%. Despite the current economic conditions, we continued to experience strong new sales growth in fiscal 2010.Unfortunately, much of this growth was offset by the aforementioned customer churn.Management anticipates continued strong sales in fiscal 2011 and anticipates these sales will begin to generate recurring revenue growth as we address the issues impacting our customer churn. 18 Index Catalog Catalog revenues are generated from software license fees, license renewal fees, software maintenance and support fees, catalog subscription fees, and professional services related to data conversion.Catalog revenues increased 4.4% in fiscal 2010, resulting from increased sales of our web-based catalog products, a change in our dealer catalog pricing model, and internal efforts to realize and collect subscription revenues on out of compliance software licenses. Although catalog subscription renewals remain strong, the Company has experienced several significant trends related to our catalog business.First, the availability of free content has been a source of customer attrition, especially in these tough economic times.Although the free content comes with degradation in content quality and lack of value-added features, many of our dealer customers have been forced to cut significant costs out of their operations to combat the reduction in sales the past several years.Another trend is the movement of our OEM customers from bulk content purchases to a “dealer direct” model.Under the dealer direct model, the OEM provides us with its catalog content for publishing.However, rather than paying ARI a lump sum subscription for all of its dealers, the OEM allows ARI to sell the content directly to its dealers.The full impact of this trend has not been ascertained; however, the dealer direct model can also lead to increased revenues, depending upon the number of dealers to which we are able to sell our catalog products. Management expects catalog subscriptions to remain the most significant source of revenues to the Company and anticipates modest growth in this category in the foreseeable future. Websites Website revenues are generated from start-up and recurring subscription fees on our website products, as well as commissions from our customers’ online sales generated via the websites.Website revenues increased 68% in fiscal 2010.This increase was the combined result of the acquisition of Channel Blade in April 2009 as well as organic growth.We recognized twelve months of revenues on former Channel Blade products, or approximately $2,676,000, in fiscal 2010 versus three months, or $1,039,000, last year.Revenues from ARI’s website products increased nearly 25% in fiscal 2010, which was driven by continued strong sales. Despite the strong sales and year over year revenue growth, we experienced increased customer churn on our website products in fiscal 2010.The reasons for this churn were previously discussed.Management has begun several key initiatives, including the development and launch of major website product upgrades, to counteract the customer attrition experienced over the recent past.Additionally, our sales and marketing group recently launched an internal customer retention initiative.This internal team will work with existing customers to help the customer better understand and take advantage of the value proposition of our products. Management expects website revenues to remain relatively flat in fiscal 2011, due to the loss of revenues associated with the amortization of the deferred revenue liability, which generated approximately $800,000 of revenues in fiscal 2010.However, we do expect continued sales growth from the website products and for these products to be a long-term source of growth for the Company. Lead Management Lead management revenues are generated from start-up and subscription fees for the use of the Company’s lead management product, Footstepsä, which was obtained with the acquisition of Channel Blade. Lead management revenues were just under $1,000,000 in fiscal 2010.The fiscal 2010 lead management revenue growth was the result of recognizing a full year’s worth of revenue, versus three months in fiscal 2009, as well as new sales of the product.Management anticipates continued significant growth in lead management revenues, stemming from both increased year over year sales as well as strong customer renewal rates.Footstepsä currently enjoys a dominant position in the marine and RV verticals; however, management believes that the product has applicability in ARI’s other key vertical markets as well and hopes to leverage this product in those vertical markets going forward. Other Revenues Other revenues are generated from the provision of internet marketing campaigns through our SES product, professional services related to software customization and website hosting fees, as well as other services.The growth in other revenues in fiscal 2010 was driven by the increased sales of the SES product, which was new in fiscal 2009.The growth in SES was partially offset by a significant decline in professional service revenues for custom software and website development.Management anticipates significant continued growth from the SESproduct, as well as a continued decline in professional services revenue from customization projects as we have been focusing our sales efforts on our subscription-based recurring revenue products. 19 Index Cost of Revenues, Gross Profit and Gross Margin We classify as cost of revenues those costs that are directly attributable to the provision of services to our customers. These costs can be generally classified as follows: Software amortization, which represents the periodic amortization of costs for internally developed or purchased software sold to our customers; Direct labor, used in the provision of catalog and marketing professional services; and Other direct costs, which represent amounts paid to third party vendors directly attributable to the services we provide our customers. The table below breaks out fiscal 2010 and fiscal 2009 cost of revenues into each of these three expense categories (in thousands): % % Net revenues $ $ Cost of revenues: Amortization of capitalized software costs % % Direct labor % % Other direct costs % % Total cost of revenues % % Gross profit $ % $ % Overall gross profit was $17,131,000 in fiscal 2010, versus $14,160,000 in fiscal 2009.The gross profit increase was solely the result of the increase in revenues over this same period, as gross margin fell slightly.Overall gross margin was 79.7% in fiscal 2010, which was approximately one percentage point lower than fiscal 2009.This decline resulted from the increase in SES revenues.Gross margin on this product is lower than on ARI’s subscription-based business, due to a higher amount of third party vendor costs incurred relative to ARI’s other products.Excluding SES, overall gross margin in fiscal 2010 was 82.9%, a 1.6 percentage point increase over fiscal 2009.A large portion of this increase was driven by the decline in direct labor costs.The amount of direct labor costs incurred in fiscal 2009 were atypical and resulted from a significant amount of non-billable work performed, which did not reoccur in fiscal 2010. Operating Expenses The table below summarizes the Company’s operating expenses by expense category for fiscal 2010 and fiscal 2009 (in thousands). % of Revenue % of Revenue % Change Sales and marketing $ % $ % % Customer operations and support % % % Software development and technical support (1) % % -7.8 % General and administrative % % % Restructuring % - % n/a Depreciation and amortization (2) % % % Net operating expenses $ % $ % % Net of capitalized software development costs of $1,328 and $815 in fiscal 2010 and fiscal 2009, respectively. Exclusive of amortization of software products of $1,054 and $876 in fiscal 2010 and fiscal 2009, respectively, which are included in cost of revenue. 20 Index Summary Overall operating expenses were $16,626,000 in fiscal 2010, an increase of $3,575,000, or 27.4%, over fiscal 2009.This increase, which was experienced in essentially every expense classification, was primarily the result of our acquisition of Channel Blade in April 2009.When compared to fiscal 2009’s pro forma results of operations, operating expenses declined $212,000 year over year.Furthermore, excluding the restructuring charges incurred in the fourth quarter of fiscal 2010, the decline was $649,000.Management attributes this decline to several key factors.First, other than integration efforts related to the combined technology infrastructure, the integration of Channel Blade operations is essentially complete, and resulted in significant cost savings in fiscal 2010.The data center consolidation efforts, which have begun in fiscal 2011, will generate additional cost savings beginning in fiscal 2012. Second, given the relatively flat organic growth in fiscal 2010 as well as the customer renewal trends previously discussed, management focused on tightly controlling operating costs throughout the year.We anticipate operating expenses to remain relatively flat going into fiscal 2011, as we will continue to seek opportunities for savings and efficiencies. Sales and Marketing Expenses Sales and marketing expenses consist primarily of personnel and related costs, including sales commissions, for our sales and marketing employees, and also include the cost of marketing programs and trade show attendance. Marketing programs consist of lead generation and direct marketing, advertising, events and meeting costs, public relations, brand building and product management activities. Sales and marketing expenses increased in fiscal 2010, primarily due to sales labor associated with the Channel Blade operations, but the increase also includes costs associated with a fiscal 2010 marketing and branding campaign.Sales and marketing will continue to be one of our largest expenses, as we intend to continue to invest in sales and marketing to pursue new customers and expand relationships with our existing customers.However, management expects sales and marketing costs to remain flat in fiscal 2011, and to gradually decline as a percentage of revenues over time. Customer Operations and Support Customer operations and support expenses are composed of server room operations, software maintenance agreements for our core network, and personnel and related costs for our customer support employees.Customer operations and support costs increased in fiscal 2010, due to the costs associated with the Channel Blade operations.Management expects customer operations and support costs to remain relatively flat in fiscal 2011, and to decline as a percentage of revenue in future years as we continue to consolidate our data centers into one centralized facility, while retaining the appropriate backup facilities. Software Development and Technical Support Software development and technical support expenses consist primarily of personnel and related costs for the design and development of our software products and for escalated technical support. Our development and technical support staff have three essential responsibilities, the accounting treatment of which varies dependent upon the work performed.Costs associated with internal software development efforts are typically capitalized as software product costs and amortized over the estimated useful life of the product; professional services performed for customers related to software customization projects are classified as cost of revenues; and all other activities are considered operating expenses and included within the software development and technical support expense category.The table below summarizes our software development and technical support costs in fiscal 2010 and fiscal 2009 (in thousands): Total software development and technical support costs $ $ Less: amount capitalized as software development ) ) Less: direct labor classified as cost of revenues ) ) Net software development and technical support costs classified as operating expenses $ $ We expect fluctuations in the amount of software development and technical support costs classified as operating expenses from period to period, as the mix of development and customization activities will change based on customer requirements, even if total software development and technical support departmental costs remain relatively constant. 21 Index Although a large focus in fiscal 2010 was the integration of the Channel Blade acquisition, product enhancement and innovation remains a cornerstone of the Company’s strategy.During fiscal 2010 we capitalized $1,328,000 of software development costs, versus $815,000 in fiscal 2009.As discussed earlier, we anticipate several significant product upgrades and enhancements in fiscal 2011, which we expect will generate additional future revenues for the Company.Management anticipates the level of spending on software development and technical support to remain relatively flat in fiscal 2011, and we will continue to strive to increase the amount of these costs spent on future product development. General and Administrative General and administrative expenses primarily consist of personnel and related costs for executive, finance, human resources and administrative personnel, legal and other professional fees and other corporate expenses and overhead.General and administrative costs increased from $4,212,000 in fiscal 2009 to $4,879,000 in fiscal 2010.The majority of this increase is due to the addition of Channel Blade operations; however, we also incurred consulting costs related to our Sarbanes Oxley related efforts during the year, elected to increase certain insurance coverages, and experienced increased bad debt expense due to the aforementioned bankruptcies, primarily in the marine industry. As a percentage of revenues, general and administrative costs declined from 24.0% in fiscal 2009 to 22.7% in fiscal 2010.This decline is due to the cost savings achieved from the integration of Channel Blade into ARI’s operations as well as a concerted effort by management throughout fiscal 2010 to manage spending tightly.Management expects general and administrative expenses to remain relatively flat in fiscal 2011 and to continue to decrease, as a percentage of revenues, in fiscal 2011 and beyond as the business continues to grow and the Company leverages its reduced cost structure. Depreciation and Amortization Depreciation and amortization expenses consist of depreciation on fixed assets, which are composed of leasehold improvements and information technology assets, and the amortization of acquisition-related intangible assets. Costs associated with the amortization of software assets are a component of cost of revenues.Depreciation and amortization expense increased nearly 50% in fiscal 2010, which was due to the additional depreciation expense recorded on fixed assets related to the Channel Blade operations, as well as the additional amortization expense from intangible assets recorded at the time of the Channel Blade acquisition. Restructuring As discussed previously, in July 2010 the Company undertook a workforce reduction and business improvement initiative, which included the divestiture of AFIS, the write off of certain assets related to non-core operations, and a headcount reduction.The Company incurred restructuring charges of $437,000 related to this initiative.The results of operations of AFIS were reclassified as a discontinued operation in the Company’s consolidated financial statements.Details of the fiscal 2010 restructuring expense are below (in thousands): Severance and related benefits $ Net future lease costs Software and equipment dispositions Total restructuring costs $ All remaining cash payments related to severance and net future lease costs will be expended in fiscal 2011. Interest Expense Interest expense was $649,000 in fiscal 2010, versus $214,000 last year.The increase is primarily the result of the interest incurred on the $5,000,000 note payable related to the acquisition of Channel Blade, but also stems from an increase in the outstanding line of credit balance. Income Taxes We have unused net operating loss carryforwards for federal income tax purposes of approximately $17,862,000 expiring through 2020 and as such generally only incur alternative minimum taxes. We performed an assessment of the likelihood that net deferred tax assets will be realized from future taxable income at the end of our fiscal year and, as a result of this assessment, we increased the amount of our deferred tax asset, which was the primary reason we realized a tax benefit in fiscal 2010 of $1,294,000.Refer to Note 11 of the consolidated financial statements for further discussion. 22 Index Discontinued Operations As part of our business improvement initiative at the end of fiscal 2010, AFIS, which offered dealer finance and insurance (“F&I”) services, was sold to F&I Smart LLC.The divestiture resulted in a loss from discontinued operations of $1,000.The results of operations of AFIS have been reflected as a discontinued operation in our consolidated financial statements for all periods presented.The results of operations of AFIS were previously reported within the United States business segment.The Company will continue to look for opportunities to divest any operations that management deems as non-essential to the Company’s core strategy.The table below summarizes the results of operations of AFIS, by quarter, since the inception of the business in April 2009 (in thousands). Quarter Ended: Quarter Ended: April 30, July 31, Fiscal October 31, January 31, April 30, July 31, Fiscal Revenues $
